ACCEPTED
                                                                                             14-15-00496-CR
                                                                             FOURTEENTH COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                        11/6/2015 9:21:49 AM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK

                       IN THE COURT OF APPEALS FOR THE
                    FOURTEENTH DISTRICT COURT OF APPEALS
                               HOUSTON, TEXAS                  FILED IN
                      NO. 14-15-00496-CR, 14-15-00497-CR 14thHOUSTON,
                                                              COURT OF APPEALS
                                                                       TEXAS
TREY FOSTER                                                         11/6/2015 9:21:49 AM
APPELLANT                                On Appeal from Cause Number   1374929
                                                               CHRISTOPHER A. PRINE
                                         From the 228 District Court Clerk
                                                     th

                                         Harris County, Texas
V.

THE STATE OF TEXAS
APPELLEE

                      Appellant’s Final Motion for Extension
                       Due to Exceptional Circumstances

To the Honorable Justices of the Fourteenth Court of Appeals:


COMES NOW, Trey Foster, and files this Final Motion to Extend Time to File Brief,
and in support thereof, would respectfully show the Court the following:
                                            I.
The current deadline for filing Appellant’s Brief is November 2, 2015. There have been
two previous motions for extension of time to file Appellant’s Brief. It has been less
than 90 days since the first due date.
                                           II.
Counsel humbly requests this final extension due primarily to the fact that the workload
in the office has increased since we recently lost an attorney and in fact the appellate
division is down to only six lawyers from our original ten. Counsel currently has 41
active cases and has filed 21 briefs this year, three in the last month. We are now in the
process of hiring a new attorney.

In this case, counsel is still working to get an official copy of the voluminous PSI to be
filed by the clerk, although counsel has a copy. This was a high-profile case and may
involve complex issues. This brief is priority and will be filed soon.

Additionally, counsel runs the office’s intern program which requires daily attention and
the FACT (Future Appointed Counsel Training) Program implemented from a federal
grant to oversee the training of new lawyers. Counsel is also on the hiring committee
for the new appellate position. Counsel also has a brief due to the Court of Criminal
Appeals next week where PDR was granted. Also, counsel’s child has been ill and
missing school this week.

Counsel is currently struggling to get these cases off of this Court’s active docket as
soon as possible, but original appellant’s briefs are time-consuming, as is engaging in all
of the client-centered duties such representation entails.

Counsel has been engaged in work in the Harris County Public Defender’s Office on
many cases, including the following:

    Lenin Lopez, 01-13-01079-CR, reversed and set for rehearing in cause #1403196
    Ruben Totten, PD-0483-15, PDR granted
    In the Matter of Kevin Compton, 2012-04759J, hearing on motion to suppress
    Stephen Hopper, 14-15-00371-CR
    Joseph Smith, 14-15-00625-CR & 14-15-00502-CR
    Felix Irizarry, 14-14-00827-CR
    Darryle Robertson, 14-15-00132-CR
    Domingo Medina, 01-15-00575-CR
    Frelin Orellana, 14-14-00701-CR
    Kori Henegar, 14-15-00529-CR
    Pete Rodriguez, 14-15-00339-CR
    Craig Beal, 01-12-00896-CR
    Corey Nickerson, 01-15-00764-CR through 01-15-00766-CR
    Emanuel Hayes, 1408364
    Counsel has been researching and writing for several trial cases assigned to the
      Public Defender’s Office Trial Division.
                                          III.
Appellant’s attorney requests this extension which is necessary so that the brief can be
thoroughly written and timely filed. This motion is not made for the purpose of delay.


                                       PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable
Court grants this extension to December 2, 2015.

                                                 Respectfully Submitted,
                                                 ALEXANDER BUNIN
                                                 Chief Public Defender
                                                 Harris County, Texas

                                                 /s/ Sarah V. Wood
                                                 SARAH V. WOOD
                                                 Assistant Public Defender
                                                 Harris County, Texas
                                                 Texas Bar Number 24048898
                                                 1201 Franklin, 13th Floor
                                                 Houston, Texas 77002
                                                 Phone: (713) 368-0016
                                                 Fax: (713) 368-9278
                                                 Sarah.Wood@pdo.hctx.net
                          CERTIFICATE OF SERVICE

By my signature below, I hereby certify that a true and correct copy of the above and
foregoing has been served upon the Harris County District Attorney's Office – Alan
Curry, via the electronic filing service.

                                       /s/ Sarah V. Wood
                                       Sarah V. Wood